DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1- 21 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Miyata (CN 1678945) did not have the amended claimed feature “and in the display area of the display panel," as required by claim 1, when combined with all the limitations of claim 1. The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcomes the prior art of record. 
With regards to claim 16, claim 16 was previously allowed.  The new amendments to claim 16 clear up the language of claim 16, but the limitations are still considered allowable for similar reasons as before.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651